107 Ga. App. 270 (1963)
129 S.E.2d 582
MANION
v.
KNIGHT et al.
39905.
Court of Appeals of Georgia.
Decided January 28, 1963.
Joseph C. Rary, for plaintiff in error.
Powell, Goldstein, Frazer & Murphy, James K. Rankin, James K. Mozely, contra.
JORDAN, Judge.
This was a bail trover action filed in the Civil and Criminal Court of DeKalb County on August 28, 1962, by Louis L. Manion against Brady Knight. The defendant on October 1, 1962, filed his answer to the petition and on the same date the Cambridge Mutual Fire Insurance Company filed an intervention in the action. Subsequently, the plaintiff demurred to the defendant's answer and filed a motion to disallow and strike the intervention. The exception is to the judgment of the trial court of October 29, 1962, overruling the plaintiff's demurrer to the answer and denying the motion to disallow and strike the intervention. Held:
"This court will take notice of its own lack of jurisdiction and, where such lack appears, will dismiss the writ of error even without a motion to that effect by the defendant in error." Personal Credit Corp. v. Goldwire, 88 Ga. App. 125 (76 SE2d 129). Accordingly, where the only assignments of error in the bill of exceptions before this court are to the orders of the trial court overruling the plaintiff's demurrer to the defendant's answer and denying the plaintiff's motion to disallow and strike an intervention by a third party, neither of which is a final judgment within the purview of Code Ann. § 6-701; Personal Credit Corp. v. Goldwire, supra; Gay v. Greene, 91 Ga. App. 78 (1) (84 SE2d 847); Sundy v. Allgood, 93 Ga. App. 741 (92 SE2d 726); Pope v. Pope, 207 Ga. 240 (1) (60 SE2d 376); Edward v. Bynum, 48 Ga. App. 149 (1) (172 S.E. 117), this court is without jurisdiction to entertain the writ of error and it must be dismissed.
*271 Writ of error dismissed. Nichols, P. J., and Frankum, J., concur.